BLACKMAR, Justice,
concurring in part and dissenting in part.
Constitutional provisions mandating the diversion of revenue from the General Revenue Fund1 should be rather strictly construed, no matter how worthy the purpose served by the special fund may be. We should hesitate to put any source of revenue beyond the legislature’s control, unless the language is compelling. Finding no compulsion in the constitutional language, I dissent from the per curiam’s holding.
The fees at issue are collected from members of the general public for copies of vehicle registration documents and driving records. The Department of Revenue is required by §§ -301.350, 302.110, 302.120, and 303.300, RSMo 1978, to maintain these documents as public records. Section 109.-180, RSMo 1978, mandates that public records be open to personal inspection and § 109.190, RSMo 1978, authorizes the custodian of public records to charge reasonable fees for inspection or copying of these documents. The question to be decided is whether fees collected by the Department of Revenue pursuant to § 109.190 must be deposited in the State Road Fund established by Mo. Const, art. IV, § 30(b).
Section 30(b) provides, in part:
[A]ll state revenue derived from highway users as an incident to their use or right to use the highways of the state, including all state license fees and taxes upon motor vehicles, trailers and motor vehicle fuels, and upon, with respect to, or on the privilege of the manufacture, receipt, storage, distribution, sale or use thereof (except the sales tax on motor vehicles and trailers, except as hereinafter provided, and all property taxes), less the cost (1) of collection thereof, (2) of maintaining the highway related activities of the highways and transportation commission and department including any workmen’s compensation and retirement programs, (3) and of administering and enforcing any state motor vehicle laws or traffic regulations, and less refunds and that portion of the fuel tax revenue to be allocated to counties and to cities, towns and villages under section 30(a) of Article IV of this constitution, shall be credited to the state road fund_ (Emphasis supplied).
By focusing on the phrase “derived from highway users” the per curiam overlooks an expression of the intent behind the constitutional provision. By noting certain sources of revenue, the people limited the preemptory claims of the State Road Fund to those revenue sources related to the use of roads to be built and maintained by that fund. Even though the listing in § 30(b) may not be exclusive, it does help in defining the type of fee that must be paid into the fund. The fees at issue here bear little relationship to those enumerated.
Even focusing on the phrase “revenue derived from highway users,” the per cu-riam misses the mark by defining “derived” as “secondary.” In the context of *957§ 30(b), the plain meaning of derives is “taken or received.” In the end, the per curiam seems to find that the fees are payable to the Road Fund not because the fees come “secondarily” from highway users, but because the documents being copied come “secondarily” from highway users.2 Again a look at the examples listed in § 30(b) is instructive. Taxes on motor fuels are paid by the highway user in the first instance and then paid over to the Department of Revenue by the retailer or wholesaler. The fees at issue here do not follow an analogous route, but rather are paid to the Department by the persons ordering the copies.
Section 30(b) is not self-executing; its intent is implemented through §§ 226.-200-.220, RSMo 1978 and through legislative appropriation to cover permissible expenditures of the revenue deposited in the Road Fund. Both the statutes and the appropriations have varied over the years and evidence a need for flexibility not allowed by the per curiam’s interpretation of § 30(b). Section 33.543, RSMo 1978 also evidences the need for flexibility in state finances by limiting deposits to other than the General Revenue Fund to those “required by statute or constitutional provision to be deposited in some other specifically named fund.” (Emphasis supplied). The language of § 30(b) can hardly be said to require the fees in issue to be deposited in the State Road Fund, or the related funds established by statute.
I would hold that fees paid by the general public for copies of driving records and motor vehicle registrations are not within the scope of § 30(b) and, absent legislative prescription, should be deposited in the General Revenue Fund as required by § 33.543. I agree only with that portion of the per curiam which denies accounting for past collections. The judgment should be reversed in its entirety.

. This fund exists pursuant to § 33.543, RSMo 1978.


. Here, as a prerequisite to a citizen’s use of our highways he must comply with the record making requirements of the Department of Revenue. While the fees collected by the Motor Vehicle Unit for a copy thereof may not be received directly from highway users, they are traceable to and obtained mediately from the initial highway user. This is especially true when considered in light of the fact that the operations of the Motor Vehicle Unit are financed almost exclusively by appropriations from the SHD Fund. Accordingly, the fees are "derived from highway users.”
At 955.